The order of the Land Court judge is interlocutory, so we consider whether the petitioner has, as rule 2:21 (2) requires, “set forth . . . reasons why review of the trial court decision cannot adequately be obtained on appeal ... or by other available means.” The petitioner has alleged in his memorandum filed under rule 2:21 that his “substantive equal protection rights” and his “substantive due process rights” have been violated; that certain cases have a bearing on the action; and that the BRA should be a party to the action. He states, in conclusion, that he “will suffer irreparable *1010harm” and that he does not have other appellate options. These statements do not rise to the level required by rule 2:21 (2).
Jack Saade, pro se.

Judgment affirmed.

The case was submitted on the papers filed, accompanied by a memorandum of law.